internal_revenue_service national_office technical_advice_memorandum date number release date index numbers control numbers tam-116640-99 cc dom p si b5 appeals_office taxpayer’s names taxpayer’s number taxpayer’s address tax years ended date of conference legend taxpayer year a city b issue in computing the taxpayer’s self-employment_tax is the taxpayer allowed to claim depreciation_deductions on a vessel the basis of which has been reduced to zero by reason of sec_7518 of the internal_revenue_code conclusion the taxpayer is not entitled to claim any depreciation deduction for self- employment purposes on a vessel the basis of which has been reduced to zero by reason of sec_7518 of the internal_revenue_code facts taxpayer is a commercial fisherman during year a taxpayer deposited and withdrew monies from his capital_construction_fund ccf to acquire a fishing vessel taxpayer reduced his basis to zero in the vessel the basis_reduction of which equaled the amount of the withdrawal from the ccf account to purchase the vessel the taxpayer however did not reduce the basis in the vessel for self-employment_tax purposes and depreciated his fishing vessel based on the purchase_price in determining his net_earnings_from_self-employment on audit the city b district_office asserted that the taxpayer’s position was without legal authority law and analysis section a of the merchant marine act mma provides that any citizen_of_the_united_states owning or leasing one or more eligible vessels may enter into an agreement under section with the secretary of commerce to establish a capital_construction_fund for the purpose of providing replacement vessels additional vessels or reconstructed vessels built in the united_states and documented under the laws of the united_states for operation in the fisheries of the united_states the statutory rules in section of the mma relating to tax incentives for capital construction funds were codified by the tax_reform_act_of_1986 in sec_7518 sec_7518 provides that the amount that may be deposited for any taxable_year in a fund may not exceed the sum of certain specified amounts including that portion of the taxable_income of the owner or lessee for the year computed as provided in chapter but without regard to the carryback of any net_operating_loss or net_capital_loss and without regard to sec_7518 that is attributable to the operation of the agreement vessels in the foreign or domestic commerce of the united_states or in the fisheries of the united_states sec_7518 provides that taxable_income determined without regard to sec_7518 and section of the mma for the taxable_year is reduced by the amount deposited for the tax_year attributable to the operation of the agreement vessels if a qualified_withdrawal from a taxpayer’s ccf ordinary or capital_gain account is made for the acquisition construction or reconstruction of a qualified_vessel sec_7518 provides that the basis of such vessel shall be reduced by an amount equal to such withdrawal sec_1401 of the code imposes a tax in addition to other taxes on the self-employment_income of every individual sec_1402 defines self-employment_income as the net_earnings from self- employment of an individual during any taxable_year subject_to certain exclusions sec_1402 of the code provides that the term net_earnings from self- employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by subtitle a attributable to such trade_or_business sec_167 of the code provides a depreciation deduction as a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business it is agreed that a taxpayer’s qualified deposits into a ccf reduce the taxpayer’s taxable_income for income_tax purposes and do not reduce a taxpayer’s self- employment income since a taxpayer does not benefit by having the taxpayer’s self- employment income reduced by qualified deposits into a ccf the taxpayer argues that the requirement under sec_7518 to reduce the basis of a vessel purchased with qualified withdrawals from a ccf should apply only for income_tax purposes the taxpayer therefore argues that the taxpayer should still have a depreciable basis in the vessel solely for purposes of computing net_earnings_from_self-employment the taxpayer’s arguments are based on symmetric treatment but fail to provide any statutory support for the position advanced the applicable statutory provisions do not support the taxpayer’s position in determining net_earnings_from_self-employment sec_1402 provides that the individual’s gross_income from any trade_or_business shall be reduced by deductions allowed by subtitle a attributable to such trade_or_business the determination of whether a particular deduction is available depends on the applicable_provision in the case of sec_167 property is depreciable only if the property has basis in the present case the taxpayer’s basis in the vessel purchased entirely with qualified withdrawals from the ccf is directly impacted by sec_7518 the application of which reduced the taxpayer’s basis in the vessel to zero the lack of basis in the vessel precludes the taxpayer from claiming any depreciation on the vessel under sec_167 nevertheless the taxpayer contends that the vessel has a depreciable basis for purposes of self-employment_tax because the required reduction in basis under sec_7518 applies only for income_tax purposes we disagree the wording of sec_7518 is clearly at odds with the taxpayer’s interpretation by its terms the required reduction in basis under sec_7518 is unqualified and not limited to a particular context sec_7518 does not purport to be applicable only for income_tax purposes accordingly the lack of basis in the vessel by reason of sec_7518 also precludes the taxpayer from claiming any depreciation on the vessel for self-employment purposes caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end
